                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

LATASHA NACOLE TRAYLOR,

        PLAINTIFF,

                                                               CASE NO.:
v.

HUNTER INVESTIGATIONS, LLC,
                                                               JURY DEMANDED
        DEFENDANT.

                                           COMPLAINT

                                      I.   INTRODUCTION

        1.     This is an action for damages brought by an individual consumer, Latasha Nacole

Traylor, against Defendant Hunter Investigations, LLC for violations of the Fair Credit Reporting

Act (hereafter the “FCRA”), 15 U.S.C. §§ 1681 et seq., as amended.

        2.     The FCRA was enacted “to insure that consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer’s right to privacy,”

15 U.S.C. § 1681(a)(4), by operating “in a manner which is fair and equitable to the consumer,

with regard to the confidentiality, accuracy, relevancy” of the consumer information they

disseminate. 15 U.S.C. § 1681(b).

        3.     Under the FCRA, “consumer reports” subject to the statute’s protections include not

simply those used in establishing the consumer’s eligibility for credit, but also those used for

“employment purposes.” 15 U.S.C. § 1681a(d)(1)(B).

                                           II. PARTIES

        3.     Plaintiff Latasha Nacole Traylor is an adult individual who resides in this judicial

district.




      Case 3:20-cv-01067 Document 1 Filed 12/14/20 Page 1 of 11 PageID #: 1
        4.      Defendant Hunter Investigations, LLC ("Hunter" or "Defendant") is a business

entity that regularly conducts business in this judicial district and has principal places of business

located at 119 Gateway Ave., Rockwood, Tennessee 37854. Hunter sells consumer reports, also

known as "employment screening background reports" generated from its database, or the

databases of its vendors. Hunter furnishes employment screening background reports to employers

in connection with determining the eligibility of applicants. Hunter is a consumer reporting agency,

as defined by the FCRA.

                              III.   JURISDICTION AND VENUE


        5.      This court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1681p, which allows FCRA claims to be brought in any appropriate court of competent
jurisdiction.
        6.      Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this judicial
district.


                                           IV.     FACTS

        7.      Defendant has been reporting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiff’s background to third parties (hereafter the

“inaccurate information”).

        8.      The inaccurate information includes, but is not limited to, a criminal record for an

arrest for assault and domestic bodily injury that does not belong to the plaintiff. Defendant also

reported obsolete criminal records, including three criminal records for arrests that were dismissed

more than seven years prior to Hunter's preparation of Plaintiff's employment screening

background report.




                                       2
      Case 3:20-cv-01067 Document 1 Filed 12/14/20 Page 2 of 11 PageID #: 2
       9.      The inaccurate information negatively reflects upon the Plaintiff. It appears that

Defendant, as a result of its unreasonable faulty procedures, produced consumer reports related to

Plaintiff that identified Plaintiff as having been charged with an assault charge when Plaintiff has

no criminal such history. Defendant mixed criminal background of another consumer in Plaintiff's

employment screening reports. Defendant also unlawfully included obsolete adverse criminal

arrests records that predate Plaintiff's employment screening background report by more than

seven years.

       10.     Defendant has been reporting the inaccurate information through the issuance of

false and inaccurate background information and consumer reports that it has disseminated to

various persons and Plaintiff's prospective employers, both known and unknown.

       11.     Plaintiff applied for and has been denied employment opportunities, including but

not limited to, employment opportunities with Capitol City Residential Healthcare ("Capitol

City"), in Franklin, Tennessee. In connection with her application for employment, Capitol City

requested Plaintiff's employment screening report from Hunter. In response, and upon information

and belief, Hunter obtained criminal record information from its vendor, TLO.1 Hunter included

three criminal records in Plaintiff's employment screening reports for Capital City on no less than

two occasions. Capitol City denied Plaintiff's application for employment. Plaintiff has been

informed that the basis for the denial was the inaccurate information that appears on Plaintiff’s

employment screening background reports prepared by Defendant and that the inaccurate

information was a substantial factor for the adverse employment action.


1
 According to TLO's terms of usage, "Services Information may not be used in whole or in part
as a factor in determining eligibility for credit, insurance, or employment or for any other purpose
contemplated by the FCRA." https://www.tlo.com/terms-conditions Last visited December 12,
2020. In other words, Hunter is not allowed to use any criminal records obtained from TLO in
connection with the preparation of consumer reports used to determine consumers' eligibility for
employment.

                                      3
     Case 3:20-cv-01067 Document 1 Filed 12/14/20 Page 3 of 11 PageID #: 3
       12.     Plaintiff disputed the inaccurate information to Hunter and Hunter failed to delete

or reinvestigate the disputed items of information. Hunter continued to report the inaccurate

information to third parties, including Capitol City. Hunter did not notify TLO or any other person

whom it obtained the criminal record information of Plaintiff's dispute.

       13.     As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of lost employment opportunity, harm to reputation, and emotional distress, including

anxiety, frustration, humiliation, and embarrassment.

       14.     At all times pertinent hereto, Defendant was acting by and through its agents,

servants, and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein, the subject

report was not an investigative report.

       15.     At all times pertinent hereto, the conduct of the Defendant as well as that of its

agents, servants, and/or employees, was intentional, willful, reckless, negligent, and in grossly

negligent disregard for federal and state laws and the rights of the Plaintiff herein.

                                   V.     CAUSES OF ACTION

                        COUNT ONE - VIOLATIONS OF THE FCRA

       16.     Plaintiff realleges and incorporates by reference all preceding allegations.

       17.     Defendant is a “consumer reporting agency,” as defined by FCRA, 15 U.S.C. §

1681a(f).

       18.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       19.     At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).




                                      4
     Case 3:20-cv-01067 Document 1 Filed 12/14/20 Page 4 of 11 PageID #: 4
       20.     Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of Plaintiff’s

background report and the files it published and maintained.

       21.     More specifically, upon information and belief, Defendant has no policies or

procedures to prevent the mixing of consumers' criminal record information or obsolete criminal

records, or both from appearing on the consumer reports it prepares for third parties in connection

with employment background checks.

       22.     Alternatively, Defendant failed to follow its procedures to prevent the mixing of

criminal records or obsolete criminal records, or both, from appearing on Plaintiff’s employment

background screening report in connection with her application for employment with Capitol City.

       23.     As a result of Defendant’s violations of 15 U.S.C. §1681e(b), Plaintiff suffered

actual damages including but not limited to: lost employment opportunities and wages; damage to

her reputation; embarrassment; humiliation; and other mental, physical, and emotional distress.

       24.     The violations by Defendant were willful, rendering Defendant liable for punitive

damages in an amount to be determined by the court pursuant to 15 U.S.C. §1681n. In the

alternative, Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. §1681o.

       25.     Plaintiff is entitled to recover punitive damages, actual damages, statutory

damages, costs, and attorney’s fees from Defendant in an amount to be determined by the Court

pursuant to 15 U.S.C. §1681n and §1681o.

                       COUNT TWO - VIOLATIONS OF THE FCRA

       26.     Plaintiff realleges and incorporates by reference all preceding allegations.

       27.     Defendant is a “consumer reporting agency,” as defined by FCRA, 15 U.S.C. §

1681a(f).




                                      5
     Case 3:20-cv-01067 Document 1 Filed 12/14/20 Page 5 of 11 PageID #: 5
       28.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       29.     At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

       30.     Defendant violated 15 U.S.C. § 1681c(a)(2) by including obsolete criminal record

information in the employment background screening report prepared for Capital City.

       31.     More specifically, Defendant included records of arrests for no less than three

cases, all of which were dismissed almost ten years prior to Defendant’s preparation of the report.

       32.     The criminal record information is adverse public record information.

       33.     As a result of Defendant’s violations of 15 U.S.C. § 1681c(a)(2), Plaintiff suffered

actual damages including but not limited to: lost employment opportunities and wages; damage to

her reputation; embarrassment; humiliation; and other mental, physical, and emotional distress.

       34.     The violations by Defendant were willful, rendering Defendant liable for punitive

damages in an amount to be determined by the court pursuant to 15 U.S.C. § 1681n. In the

alternative, Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.

       35.     Plaintiff is entitled to recover punitive damages, actual damages, statutory

damages, costs, and attorney’s fees from Defendant in an amount to be determined by the Court

pursuant to 15 U.S.C. §1681n and §1681o.

                        COUNT THREE - VIOLATIONS OF THE FCRA

       36.     Plaintiff realleges and incorporates by reference all preceding allegations.

       37.     Defendant is a “consumer reporting agency,” as defined by FCRA, 15 U.S.C. §

1681a(f).

       38.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

                                      6
     Case 3:20-cv-01067 Document 1 Filed 12/14/20 Page 6 of 11 PageID #: 6
        39.    At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

        40.    Defendant violated 15 U.S.C. § 1681i(a)(1)(A) when it failed to delete or perform

a reasonable reinvestigation of Plaintiff's dispute.

        41.    More specifically, Plaintiff disputed the inaccurate information to Hunter.

        42.    In response to Plaintiff's dispute, it did not delete the criminal records from her file.

        43.    Hunter took no action to determine whether each of the criminal records actually

belonged to Plaintiff.

        44.    Hunter took no action to determine whether the records were obsolete in accordance

with the FCRA.

        45.    As a result of Defendant’s violations of 15 U.S.C. §1681i(a)(1)(A), Plaintiff

suffered actual damages including but not limited to: lost employment opportunities and wages;

damage to her reputation; embarrassment; humiliation; and other mental, physical, and emotional

distress.

        46.    The violations by Defendant were willful, rendering Defendant liable for punitive

damages in an amount to be determined by the court pursuant to 15 U.S.C. § 1681n. In the

alternative, Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.

        47.    Plaintiff is entitled to recover punitive damages, actual damages, statutory

damages, costs, and attorney’s fees from Defendant in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n and § 1681o.

                         COUNT FOUR - VIOLATIONS OF THE FCRA

        48.    Plaintiff realleges and incorporates by reference all preceding allegations.

        49.    Defendant is a “consumer reporting agency,” as defined by FCRA, 15 U.S.C. §

1681a(f).

                                       7
      Case 3:20-cv-01067 Document 1 Filed 12/14/20 Page 7 of 11 PageID #: 7
       50.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       51.     At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

       52.     Defendant violated 15 U.S.C. § 1681i(a)(2)(A) when it failed to notify the source

of Plaintiff's dispute or supply all relevant information about Plaintiff's dispute, or both.

       53.     More specifically, Hunter did not contact the source of the criminal records or

provide the source of the criminal records with the substance of Plaintiff's dispute and all relevant

information.

       54.     Instead of notifying the source of the inaccurate information, Hunter prepared a

second employment background screening report for Capitol City Residential Healthcare, which

indicated that the three obsolete criminal records were dismissed.

       55.     As a result of Defendant’s violations of 15 U.S.C. 15 U.S.C. § 1681i(a)(2)(A)

Plaintiff suffered actual damages including but not limited to: lost employment opportunities and

wages; damage to her reputation; embarrassment; humiliation; and other mental, physical, and

emotional distress.

       56.     The violations by Defendant were willful, rendering Defendant liable for punitive

damages in an amount to be determined by the court pursuant to 15 U.S.C. § 1681n. In the

alternative, Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.

       57.     Plaintiff is entitled to recover punitive damages, actual damages, statutory

damages, costs, and attorney’s fees from Defendant in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n and § 1681o.

                        COUNT FIVE - VIOLATIONS OF THE FCRA

       58.     Plaintiff realleges and incorporates by reference all preceding allegations.

                                      8
     Case 3:20-cv-01067 Document 1 Filed 12/14/20 Page 8 of 11 PageID #: 8
        59.     Defendant is a “consumer reporting agency,” as defined by FCRA, 15 U.S.C. §

1681a(f).

        60.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

        61.     At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

        62.     Defendant violated 15 U.S.C. §§ 1681i(a)(6)(A-B) when it failed to provide

Plaintiff with written notice of the results of its reinvestigation

        63.     More specifically, Hunter did not send Plaintiff any written notice of the completion

and the results of its reinvestigation.

        64.     Huner also did not notify Plaintiff that she had the right to request the steps Hunter

undertook while performing its reinvestigation or that she had a right to add a consumer statement

to her file.

        65.     Instead of notifying Plaintiff, Hunter prepared a second employment background

screening report for Capitol City Residential Healthcare, which indicated that the three obsolete

criminal records were dismissed.

        66.     As a result of Defendant’s violations of 15 U.S.C. §§ 1681i(a)(6)(A-B) Plaintiff

suffered actual damages including but not limited to: lost employment opportunities and wages;

damage to her reputation; embarrassment; humiliation; and other mental, physical, and emotional

distress.

        67.     The violations by Defendant were willful, rendering Defendant liable for punitive

damages in an amount to be determined by the court pursuant to 15 U.S.C. § 1681n. In the

alternative, Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.




                                       9
      Case 3:20-cv-01067 Document 1 Filed 12/14/20 Page 9 of 11 PageID #: 9
       68.     Plaintiff is entitled to recover punitive damages, actual damages, statutory

damages, costs, and attorney’s fees from Defendant in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n and § 1681o.

                                           Jury Trial Demand

       69.     Plaintiff demands trial by jury on all issues so triable.

       WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against

Defendant, for the following requested relief:

       Count One

       A.      Actual damages;

       B.      Statutory damages;

       C.      Punitive damages;

       D.      Costs and reasonable attorney’s fees; and

       E.      Such other and further relief as may be necessary, just and proper.

       Count Two

       A.      Actual damages;

       B.      Statutory damages;

       C.      Punitive damages;

       D.      Costs and reasonable attorney’s fees; and

       E.      Such other and further relief as may be necessary, just and proper.

       Count Three

       A.      Actual damages;

       B.      Statutory damages;

       C.      Punitive damages;

       D.      Costs and reasonable attorney’s fees; and

                                     10
    Case 3:20-cv-01067 Document 1 Filed 12/14/20 Page 10 of 11 PageID #: 10
  E.    Such other and further relief as may be necessary, just and proper.

  Count Four

  A.    Actual damages;

  B.    Statutory damages;

  C.    Punitive damages;

  D.    Costs and reasonable attorney’s fees; and

  E.    Such other and further relief as may be necessary, just and proper.

  Count Five

  A.    Actual damages;

  B.    Statutory damages;

  C.    Punitive damages;

  D.    Costs and reasonable attorney’s fees; and

  E.    Such other and further relief as may be necessary, just and proper.


                              Respectfully submitted,

                              /s/ Micah S. Adkins
                              Micah S. Adkins
                              TBR No. 036451
                              THE ADKINS FIRM, P.C.
                              1025 Westhaven Blvd., Suite 220
                              Franklin, Tennessee 37064
                              T: (615) 370.9659
                              F: (205) 208.9632
                              E: MicahAdkins@ItsYourCreditReport.com
                              Counsel for Plaintiff
                              Latasha Nacole Traylor




                                 11
Case 3:20-cv-01067 Document 1 Filed 12/14/20 Page 11 of 11 PageID #: 11
